Memobandum. This defendant was convicted of perjury on the basis of a duly authenticated tape recording. IndMs situation section 210.50 of the Penal Law, providing that the “ falsity of a statement may not be established by the uncorroborated testimony of a single witness ” has no application. Nor is there any basis for a conclusion that the jury as a whole, as distinguished from the single objecting juror, was constrained to continue deliberating. We have examined defendant’s other contentions and find them to be without merit.
Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler, Rabin and Stevens concur.
Order affirmed in a memorandum.